 
 
I 
108th CONGRESS
2d Session
H. R. 4191 
IN THE HOUSE OF REPRESENTATIVES 
 
April 21, 2004 
Ms. Millender-McDonald introduced the following bill; which was referred to the Committee on International Relations
 
A BILL 
To amend the Foreign Assistance Act of 1961 to provide for the establishment of a network of pediatric centers in certain developing countries to provide treatment and care for children with HIV/AIDS, and for other purposes. 
 
 
1.Short TitleThis Act may be cited as the International Pediatric HIV/AIDS Network Act of 2004. 
2.FindingsCongress finds the following: 
(1)HIV/AIDS causes the death of more individuals than any other infectious disease, surpassing even tuberculosis and malaria, the leading causes of death since antiquity. In 2003 HIV/AIDS caused the death of more than 3,000,000 individuals. 
(2)Worldwide, approximately 40,000,000 adults and children are infected with HIV, and approximately 28,000,000 individuals have died of AIDS since the beginning of the epidemic, including approximately 5,600,000 children. 
(3)Approximately 50 percent of all new HIV infections occur among young people 15 to 24 years of age. 
(4)Each day more than 2,000 children are infected with HIV and 16 percent of all new HIV infections involve children. 
(5)In 2003 more than 700,000 children became infected with HIV and a total of approximately 2,500,000 children were living with HIV/AIDS. 
(6)In 2003 approximately 500,000 children died from AIDS. By the end of 2003 a total of more than 5,600,000 children had died from AIDS since the beginning of the epidemic. 
(7)The HIV/AIDS epidemic has a devastating impact on children and families. More than 14,000,000 children have been orphaned as a result of HIV/AIDS, of whom 95 percent live in sub-Saharan Africa. 
(8)The following represents the approximate number of children under the age of 15 who are living with HIV/AIDS in the countries indicated: 270,000 in Nigeria, 250,000 in South Africa, 230,000 in Ethiopia, 220,000 in Kenya, 170,000 in Tanzania, 150,000 in Zambia, 110,000 in Uganda, 84,000 in Côte d’Ivoire, 80,000 in Mozambique, 65,000 in Rwanda, 30,000 in Namibia, 170,000 in India, 2,000 in the People’s Republic of China, and 800 in Guyana. 
(9)These countries are developing countries in which very few individuals infected with HIV have access to antiretroviral therapies. 
(10)Approximately 50 percent of all individuals who become infected with HIV acquire the virus before the age of 25 and die from AIDS or AIDS-related illnesses before the age of 35. The propensity of HIV to infect adolescents and young adults poses a unique threat to children for acquisition of the virus. 
(11)In addition, 95 percent of HIV/AIDS-associated deaths occur in developing countries. Some projections indicate that by 2005 the number of individuals infected with HIV in Africa may double to approximately 60,000,000 individuals. Asia, especially India and the People’s Republic of China, is acknowledged to represent the next region to experience a major increase in the HIV/AIDS epidemic. 
(12)There is also a lack of health care professionals with expertise or experience in treating children infected with HIV, including the provision of therapy, dosing, administration, and monitoring. Treatment for children infected with HIV is not as widely available as it is for adults infected with HIV and thus children represent a disproportionate share of those individuals infected with HIV who do not have access treatment. 
(13)Most health care professionals in developing countries lack formal education or training in pediatric HIV/AIDS treatment, have limited access to relevant scientific and medical literature, and do not network or collaborate with their colleagues in other institutions on any regular basis. 
(14)Formal research training for such health care professionals is almost non-existent, as well as studies specifically designed to address practical and affordable approaches to the prevention and treatment of HIV/AIDS. Infrastructure for the conduct of HIV/AIDS clinical research is lacking in most developing countries. 
(15)The establishment of a network of pediatric centers to provide treatment and care for children with HIV/AIDS in developing countries and the training of pediatric health care professionals would be an important contribution to the prevention, treatment, and monitoring of HIV/AIDS cases in those countries.  
(16)The establishment of this network will mean that approximately 40,000 children with HIV/AIDS will receive treatment and care at the pediatric centers during the five year-period beginning immediately after the establishment of the network. This will dramatically enhance the global infrastructure and capacity for HIV/AIDS care and treatment and clinical research. Each center would become self-sustaining after the initial five year-period. 
(17)These centers will be developed and staffed collaboratively by United States and local professionals. The centers would be modeled after two landmark international pediatric HIV/AIDS care and treatment centers already established and operating in Constanta, Romania, and Gaborone, Botswana. 
(18)Based on the model of the pediatric HIV/AIDS care and treatment centers in Constanta, Romania and Gaborone, Botswana, these centers will make a valuable contribution not only to the treatment of HIV/AIDS, but also to routine care, psychosocial care, and nutritional and other child life services. 
3.Amendments to the Foreign Assistance Act of 1961 
(a)Network of Pediatric HIV/AIDS CentersSection 104A(d) of the Foreign Assistance Act of 1961 (22 U.S.C. 2151b-2(d)) is amended by adding at the end the following new paragraph: 
 
(8)Network of pediatric hiv/aids centersThe establishment and operation by one or more public-private partnership entities described in paragraph (7) of a network of pediatric centers in countries in sub-Saharan Africa, the Republic of India, the People’s Republic of China, the Co-operative Republic of Guyana, and other countries and areas with high rates of HIV/AIDS to provide treatment and care for children with HIV/AIDS in such countries and areas and to provide training of pediatric health care professionals at such centers.. 
(b)FundingSection 104A of the Foreign Assistance Act of 1961 is amended— 
(1)by redesignating subsection (g) as subsection (h); and 
(2)by inserting after subsection (f) the following new subsection: 
 
(g)Funding for Network of Pediatric HIV/AIDS CentersOf the funds made available to carry out this section for fiscal years 2005 through 2009, not less than $10,000,000 for each such fiscal year is authorized to be made available to carry out subsection (d)(8)..  
 
